DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02 March 2022 is acknowledged.
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 March 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roelle et al. (US Serial No. 2010/0036013).
Regarding claims 1-7 and 10; Roelle et al. teaches 2-([[4-(methylsulphanyl) phenyl]carbamoyl]oxy)ethyl prop-2-enoate, having the following formula [Ex9];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which reads on the compound of instant Formula (I) in the instance Q is a moiety containing a single free radical-polymerizable functional group (e.g. acrylate), R is a urethane unit, Z is a monovalent moiety containing at least one cyclic structure (e.g. substituted phenyl group), and m is zero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi et al. (US 2014/0154628).
Regarding claims 1, 8, and 9; Nagoshi et al. teaches a photopolymerizable monomer having a tricyclodecane structure and a urethane bond [0048].  The photopolymerizable monomer has a partial structure represented by the following formula (2) or the following formula (3) [0048].

    PNG
    media_image2.png
    185
    300
    media_image2.png
    Greyscale
					





Nagoshi et al. teaches it is preferable that the photopolymerizable monomer having a tricyclodecane structure and a urethane bond is a urethane compound obtained by 
For illustration purposes only, the following generic structure is laid out (based on the teachings of Nagoshi et al.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Nagoshi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Nagoshi et al. does not specifically disclose an embodiment containing a single ethylenically unsaturated group (i.e. instant Q; e.g. adduct from hydroxy ethylacrylate).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a monomer having a single ethylenically unsaturated group based on the invention of Nagoshi et al., and 
Regarding claims 11-13; in the instance the repeat number is 1 or greater than 1, for illustration purposes only, the following generic structure is laid out (based on the teachings of Nagoshi et al. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767